continued from PTO-303, item 3(a):
          The amendments to the independent claims require further search and/or consideration. Because they raise potential new grounds of rejection, and because the amendments do not materially reduce or simplify the issues for appeal, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
	“Thus, Yung does not determine a rule set associated with an application corresponding to the encrypted data stream and matches the handshake message by determining whether the plurality of fields match one or more field rules associated with the application, wherein each of the field rules indicate a feature of a field and comprises at least one of a length of the field, a type of the field, or a value of the field, and determining whether an order of the plurality of fields comprised in the handshake message matches one or more order rules associated with the application, wherein each of the order rules indicates an order of the plurality of fields in the handshake message, as claimed.” (see page 16, 1st par)
	Examiner maintains:
	Applicant’s arguments are directed to the newly added amendments, which have not been entered for the reasons stated in item 3(a) above.  Therefore, applicant’s arguments are moot.
(b)	Applicant submits:
	“In addition, Yung classifies encrypted network traffic into application-specific classes (see id.), which is not the same as determining an application itself.” (see page 16, 2nd par)
	Examiner maintains:
	Yun discloses: col. 19, line 10 ‘a traffic class may also be defined in relation to the attributes of the handshake associated with an encryption mechanism that a given application employs.[i.e., determining an application corresponding to the encrypted data stream ]’.
	Therefore, Yun discloses or suggests determining an application.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492